                     Case 4:18-cv-02815-HSG Document 73 Filed 04/10/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Northern District
                                             __________  DistrictofofCalifornia
                                                                      __________


                 MICHAEL FRIDMAN, et al                        )
                             Plaintiff                         )
                                v.                             )      Case No.     4:18-cv-02815-HSG
           UBER TECHNOLOGIES, INC., et al                      )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiff Jake Lechner                                                                                       .


Date:          04/10/2019                                                              /s/ Rachel E. Kaufman
                                                                                         Attorney’s signature


                                                                         Rachel E. Kaufman, Esq. (Cal. Bar No. 259353)
                                                                                     Printed name and bar number
                                                                                          KAUFMAN, P.A.
                                                                                          400 NW 26th St
                                                                                          Miami, FL 33127

                                                                                               Address

                                                                                      rachel@kaufmanpa.com
                                                                                            E-mail address

                                                                                          (305) 469-5881
                                                                                          Telephone number



                                                                                             FAX number
